Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments filed on Dec. 29, 2020 overcome the following previous rejections:
(1) the 112(b) rejection of claims 1, 4, 6, 8 and 10-12; (2) the 102 ground of the 102/103 rejection of 1, 4, 6, 8 and 12 over Kuri et al.; and (3) the 103 rejection of 1, 4 and 6 over Fehr et al..   
The following rejections (or ground of rejections) are maintained:
(1) the 103 ground of the 102/103 rejection of 1, 4, 6, 8 and 12 over Kuri et al.; and (2) the 103 rejection of claims 8 and 10-12 over Kuri et al. and Thor et al. (this rejection also covers all limitations of newly amended claims 1, 4 and 6).
  
Response to Applicant’s Arguments
Applicant’s arguments filed on Dec. 29, 2020 have been fully considered. Arguments against withdrawn rejections are moot. Applicant’s arguments that are relevant to the current rejections are addressed as follows.
To the ground of 103 in the 102/103 rejection of claims 1, 4, 6, 8 and 12, Applicant argues that Kuri does not render the invention obvious as not all elements of the claims are disclosed or suggested in the prior art, and the art provides no motivation nor reasonable expectation of success at arriving at the present invention. Applicant further argues that evidence of unexpected results has been demonstrated in that Table 
Applicant’s arguments above are not persuasive.  Kuri specifically teaches that IBV contain the same amino acid N in the ADRP domain corresponding to the N1040 in SARS-CoV where a N1040A mutation inactivate the ADRP activity. See Fig. 1.  Kuri explicitly teaches that their study supports the idea that genetically engineered coronaviruses that lack ADRP activity may be promising candidates for attenuated life vaccines, and that these mutants can be grown to high titers in cell culture, but display an increased sensitivity to antiviral innate immunity responses, thus limiting their pathogenicity in the natural host. See page 1903, right column.  These teachings 
As to Applicant’s argument that an attenuated virus does not necessarily provide a useful vaccine which can produce protection (e.g. some mutations will affect the replication of the virus, others may make the virus too attenuated such that the virus does not reproduce effectively in vivo to generate a suitable immune response, and some mutations may affect immunogenicity so that the desired immune response is affected), Applicant has not provided an example of such an attenuated virus for a reasonable comparison with the claimed mutant – such a comparison of mutations is deemed necessary based on the teachings of Kuri that the mutation as claimed does not affect in vitro replication of affected virus while the viral pathogenicity is reduced due to reduced ability to fight against host innate immunity, and that a coronavirus attenuated by such a mutation is a promising vaccine candidate.
To the 103 rejection of claims 8 and 10-12 over kuri and Thor, Applicant argues that Kuri does not render the claims obvious and Thor does not remedy the deficiency of Kuri. 
Applicant’s argument is not persuasive for the same reasons described above.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648